DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 12/28/2020.
Claims 1, 9 and 16 are currently amended via Applicant’s amendment.
Claims 1-20 are pending.
Claims 1, 9 and 16 are independent claims.
Claims 1-20 are allowed.
Terminal disclaimers to obviate double patenting rejections have been submitted and approved. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “allocate, to latency pool, data relating to a first signal from a first resource manager associated with the first operating system indicating a status of the computing node; process a second signal from a second resource manager associated with the second operating system; and resolve a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers”  as recited in independent claim 1, and further fails to teach similarly worded limitations in independent claims 9 and 16. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 

February 26, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196